PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/940,039
Filing Date: 29 Mar 2018
Appellant(s): INGLASS S.p.A.



__________________
Thomas A. Jurecko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Altonen (2015/0035188) modified by Doughty (US 6,589,039) and Manda (US 2008/0199554).
Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Altonen, Doughty, and Manda as applied to claim 1 and in further view of Bazzo (US 2015/0266216).
Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Altonen, Doughty, and Manda as applied to claim 1 and in further view of Teng (US 2005/0048162).
(2) Response to Argument
Appellant’s arguments in regards to the rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Altonen (US 2015/0035188) modified by Doughty (US 6,589,039) and Manda (US 2008/0199554) are not found persuasive.
Appellant argues, see reply brief filed 4/19/2022 pages 7-11, that the crucial elements of the claimed invention (i.e.  constant pressure and sequential injectors) are only found in the prior art split across multiple references cited, and therefore do not create the problem which is identified and solved by the invention. Appellant argues that Altonen describes constant pressure molding but uses only a direct injection system without any injectors and Doughty, which does describe cascade injection of multiple injectors as well as multi-cavity molds, does not disclose any control similar to the claimed constant pressure.  Appellant does not argue that Altonen and Doughty do not teach the pressure control and the injectors, respectively, but states that neither Altonen nor Doughty address the underlying problem of the claimed invention which is maintaining pressure at the individual injectors. This is not found to be persuasive. Both Altonen and Doughty have screws which apply pressure and Altonen has a screw which is controlled to apply constant pressure based off of a sensor at the outlet of the screw, see Altonen [0069].
As noted by Appellant, Altonen generally describes the use of hot runners for melt control, see [0042] and [0069]. Although Altonen does not describe a hot runner with cascading or sequential injectors, this type of equipment is known in the art and described in Doughty. 
Appellant essentially argues that the claimed motivation for combining Altonen’s constant pressure control with Doughty’s multiple injectors is to avoid pressure differences created by sequential openings by controlling the pressure at an inlet to the injector. However, the cited motivation for combination is that the process can be more accurate and predictable, see Doughty col. 6 lines 36-38. Recognizing another advantage which would naturally flow from the combination of prior art, such as ability to control the pressure at the inlets of the injectors, cannot be the basis for patentability when the differences would otherwise be obvious, MPEP §2144 (II).  Moreover, providing pressure at the injectors is also known and described in Doughty, see col. 6 lines 6-21. Even though maintaining a constant pressure at the injector inlets is not described by Doughty, it is noted that Doughty is used to modify Altonen. Since Altonen discloses maintaining constant pressure, modifying the method of Altonen to include the multiple injectors of Doughty suggests to a person of ordinary skill in the art that the combination of Altonen and Doughty provides constant pressure control through the hot runner to the multiple injectors. This combination provides predictability and a reasonable expectation of success because it is apparent from both Altonen and Doughty that a screw controls the pressure and the screw of Altonen would still control the pressure to be constant and thus control the pressure at the inlet to the injectors to be constant when combined with the multiple injectors of Doughty because this is the normal operation of the molding machine in Altonen and Doughty. 
Appellant also argues that the pressure transducer 69 of Doughty is downstream of the valve pin head and therefore would not be able to control the pressure at the inlet of the injector as claimed. This is not found to be persuasive. The claims do not explicitly require a sensor at all and only disclose that the pressure is maintained via controlling the screw movements based on the pressure at the outlet of the screw. Both Altonen and Doughty have screws which apply pressure and Altonen has a screw which is controlled to apply constant pressure based off of a sensor at the outlet of the screw. The locations of the additional pressure transducers are not relevant to the claimed limitations, so long as the combination of Altonen and Doughty is configured to detect  pressure at the screw outlet to control the screw to maintain a constant pressure. 
Appellant argues that prima facie obviousness is not established because a packing step is not explicitly taught by Altonen. Appellant points to Altonen Figure 4 and [0092] to argue that Altonen eliminates the packing step of traditional molding processes and therefore does not meet the claimed limitation.  This is not found to be persuasive. Although Altonen does not have a conventional packing step performed at a separate packing pressure, packing is still performed in fill period 240, see [0092]. This is generally consistent with how the claims describe the packing step. As noted by Appellant, Altonen Figure 4 and [0092] discuss the constant pressure injection molding 
    PNG
    media_image2.png
    461
    712
    media_image2.png
    Greyscale
process. 
	In a traditional molding process, as shown by line 298 on Figure 4 of Altonen, the process is broken into three steps: filling 220 occurring at a higher pressure, packing 230 at a lower pressure, and cooling 232 at an even lower pressure. Altonen [0090] - [0092] describes that by operating the process at a constant pressure, see line 299, the length of the injection molding process can be shortened and disadvantages resulting from varying pressures can be avoided. 
This is not a disclosure that packing is eliminated. In fact, the fill period 240 of Altonen’s low pressure process performs filling, applying a packing pressure, and partially cooling, all before the subsequent cooling period 242, see [0092]. Packing is still performed in fill period 240, see [0092]. This is generally consistent with how the claims describe the packing step. Figures 10-11 and page 10 lines 6-12 of the instant specification as filed also describe a process generally similar to Altonen in which the transition from filling to packing is not identifiable from the graph due to the constant pressure. Applying a packing pressure during the fill period 240 as described in Altonen [0092] meets the broadest reasonable interpretation of the claimed packing step. Further, it is also clear from Altonen that there is an inherent packing step that occurs as the molding materials gradually fill the mold cavity. As the cavity is filled during the filling step, the molding material in the bottom or back of the mold cavity will be subjected to packing from the incoming molding materials. 

Appellant also argues that Doughty does not disclose the methodology for controlling pressure at the injectors inlets because the pressure transducers are located downstream of the injector valve pin head.  This is not found to be persuasive. The specific pressure transducers 69 are not performing the claimed process nor are they cited to meet the claimed limitations. Doughty col. 5 lines 24-37 describe the pressure transducers 69 are used to detect pressure and then a CPU and PID controller controls the valve pins of the injectors to change the pressure. Although this is a similar to the claimed process in that control of the pressure at the injectors is also important in Doughty, this is not the same process as what is claimed. As claimed, a screw controls the pressure at the inlet of the injectors. Altonen [0066]-[0067] describes a screw provides constant pressure to a feed system and [0069] describe the screw maintains the constant pressure. Although Altonen does not explicitly describe multiple injectors, Doughty col. 6 describes multiple injectors. It is obvious from both Altonen and Doughty that the screw provides the pressure in the system and throughout the hot runner. When injectors are combined with the system of Altonen, the screw also provides pressure at the injectors. This is standard operation of the injection molding machine described. The transducers and valve pins described in this section are additional control processes that are neither required nor prohibited by the claim. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VICTORIA BARTLETT/Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744  

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                  
                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.